EXHIBIT 10.3
Professional Veterinary Products, Ltd.
Supplemental Executive Retirement Plan
The Professional Veterinary Products, Ltd. Supplemental Executive Retirement
Plan (the “Plan”), established January 1, 2003, and as amended and restated
effective January 1, 2006, by Professional Veterinary Products, Ltd. (the
“Company”), to provide supplemental retirement benefits to key employees of the
Company, is hereby further amended and restated effective January 1, 2009.
Section 1. Definitions
The following terms shall have the meanings set forth below:
     1.1 “Actuarial Equivalent” means the equality in value of the aggregate
amount of benefit payments expected to be received under different forms or at
different times computed on the basis of the mortality assumptions of the 94 GAM
and an interest rate equal to eight percent (8%) per annum. The calculation of
any actuarial equivalent benefit amount required by the Plan shall be made under
the foregoing assumptions by the actuary appointed by the Committee, and such
calculation shall be final and conclusive.
     1.2 “Board” means the Board of Directors of the Company.
     1.3 “Change in Control” means a qualifying change in the ownership of the
Company’s capital stock or its assets, whether by reason of purchase, merger or
otherwise, as follows:

  (a)   In the case of a change in ownership involving the Company’s capital
stock, the acquisition by a person, or more than one person acting as a group as
defined in Income Tax Regulation § 1.409A-3(i)(5)(v)(B), of capital stock of the
Company that, together with the stock held at that time by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the capital stock of the Company; provided, however, the
acquisition of additional capital stock by any one person, or more than one
person acting as a group, who is considered as owning more than fifty percent
(50%) of the total fair market value or total voting power of the Company, shall
not constitute or result in a qualifying change in ownership of the Company’s
capital stock as described in this Section 1.3(a); provided, further, an
increase in the percentage of capital stock owned by any one person, or persons
acting as a group as a result of a transaction in which the Company acquires its
stock in exchange for property will be treated as an acquisition of capital
stock for

 



--------------------------------------------------------------------------------



 



      purposes of this Section 1.3(a). A transaction involving the transfer of
the Company’s capital stock shall be treated as resulting in a qualifying change
in ownership under this Section 1.3(a) only if, after the transfer of stock,
stock in the Company remains outstanding after the transaction.     (b)   In the
case of a change in ownership involving the Company’s assets, the acquisition of
assets of the Company within a 12 month period ending on the date of the most
recent asset acquisition, by a person, or more than one person acting as a group
as defined in Income Tax Regulation § 1.409A-3(i)(5)(v)(B), that have a total
gross fair market value equal to eighty percent (80%) or more of the total fair
market value of all of the assets of the Company, as determined without regard
to any liabilities associated with the assets being acquired or the total assets
of the Company; provided, however, a sale or transfer of Company assets to:
(1) a shareholder of the Company in exchange for its stock; (2) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly by the Company; (3) any person, or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of the outstanding capital stock of the
Company; or (4) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
the preceding clause (3), shall not constitute or result in a qualifying change
in ownership of the assets of the Company as described in this Section 1.3(b).

     1.4 “Committee” means the Executive Committee of the Board.
     1.5 “Monthly Benefit” means a benefit payable each month to a Participant
or the Participant’s designated beneficiary as determined under the provisions
of this Plan.
     1.6 “Monthly Pay” means the monthly average of the Participant’s base
salary that is paid by the Company for the final consecutive 36-month period of
employment with the Company. Bonuses or incentive compensation, fringe benefits,
deferred compensation, welfare plan benefits and noncash remuneration shall not
be considered as part of the Participant’s base salary for this purpose. Any
salary reduction contributions by the Participant to a Section 401(k) plan or
Section 125 plan maintained by the Company shall be included in the
Participant’s base salary.
     1.7 “Normal Retirement Date” means the Social Security Full Retirement Age.

2



--------------------------------------------------------------------------------



 



     1.8 “Participant” means a highly compensated or management employee
designated by the Board as being eligible to participate in the Plan. References
herein to the “CEO-Participant” shall mean and only include the Participant who
served as the Chief Executive Officer of the Company on January 1, 2006.
     1.9 “Permanent Disability” or “Permanently Disabled” shall be any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months. A Participant shall be deemed to be Permanently Disabled if determined
to be totally disabled by the Social Security Administration and entitled to
receive disability benefits under the federal Social Security Act.
     1.10 “Plan” means this Supplemental Executive Retirement Plan as amended
from time to time.
     1.11 “Plan Year” means the calendar year.
     1.12 “Separation from Service” or “Separate from Service” means the death,
retirement or other termination of the Participant’s employment with the Company
and any affiliate of the Company; provided, however, an employment relationship
with the Company is not terminated when the Participant is on military leave,
sick leave or an approved leave of absence if the period of such leave does not
exceed six (6) months or, if longer, the period that the Participant retains a
right to reemployment with the Company under applicable law or any employment
contract. For this purpose, a Participant shall be deemed to have a Separation
from Service on the date that the level of services the Participant would
perform after such date would permanently decrease to a level that is less than
fifty percent (50%) of the average level of bona fide services performed by the
Participant for the Company during the immediately preceding thirty-six
(36) month period.
     1.13 “Years of Service” means the 12-consecutive month period commencing on
the Participant’s employment commencement date with the Company and each
12-month anniversary thereof in which the Participant remains in continuous
service as an employee of the Company. Continuous service as an employee of the
Company shall not be considered interrupted in the case of sick leave, military
leave or any other leave of absence approved by the Board provided such leave
does not exceed ninety (90) days unless employment upon the expiration of such
leave is guaranteed by contract or statute.

3



--------------------------------------------------------------------------------



 



Section 2. Participation
The Board of Directors shall designate from time to time the key employees who
shall be added as Participants in this Plan. Participation of a designated key
employee shall be effective on the January 1 or other date determined by the
Board of Directors following such designation.
Section 3. Administration
The Committee shall administer the Plan and shall have all discretionary
authority as may be necessary or appropriate to administer the Plan.
     3.1 Actions of Committee. The Committee shall act by a majority of its
members at the time in office, and such action may be taken either by a vote at
a meeting or in writing without a meeting. The Committee shall authorize any one
or more of its members to execute any document or documents on behalf of the
Committee. The Committee, by written instrument signed by it, may designate
other persons to carry out any of its duties and responsibilities. However, the
duties and responsibilities of such position shall be carried out only by
appropriate officers and employees of the Company.
     3.2 Authority of Committee. The Committee shall exercise such discretionary
authority and responsibility as it deems appropriate in order to administer the
Plan and to comply with the Internal Revenue Code and other applicable laws,
including any documents and notifications required to be given to Participants
and beneficiaries.

  (a)   The Committee shall, in carrying out the Committee’s administration
hereunder, have absolute discretion, and any decision by the Committee shall be
final and bind all parties to the Plan. The Committee’s discretionary duties and
powers shall include, but not be limited to the following:

  i.   To construe and interpret the Plan, decide all questions of eligibility
and determine the amount, manner and time of payment of any benefits hereunder;
    ii.   To prescribe procedures to be followed by Participants or
beneficiaries filing applications for benefits and to establish claims
procedures for the Plan;

4



--------------------------------------------------------------------------------



 



  iii.   To prepare and distribute information explaining the Plan;     iv.   To
receive from the Participants such information as shall be necessary for the
proper administration of the Plan;     v.   To receive, review and keep on file
(as it deems convenient or proper) reports of the financial condition, and of
the receipts and disbursements; and     vi.   To appoint advisors, claims
administrators and legal counsel, to render advice with regard to any
responsibility of the Committee under the Plan or to assist in the
administration of the Plan.

     3.3 Adoption of Rules. The Committee may adopt such rules as it deems
necessary, desirable or appropriate in the administration of the Plan, including
the establishment and administration of the Plan’s claims procedures.
Section 4. Benefits
     4.1 Retirement Benefit. For each Participant other than the
CEO-Participant, upon Separation from Service at or after the Participant’s
Normal Retirement Date, the Participant shall receive a Monthly Benefit
commencing on the first day of the month following the Participant’s Normal
Retirement Date and payable for life, with a period of 10 years certain, equal
to 35% of the Participant’s Monthly Pay. For the CEO-Participant, upon
Separation from Service at or after his Normal Retirement Date, the
CEO-Participant shall receive a Monthly Benefit commencing on the first day of
the month following the CEO-Participant’s Normal Retirement Date and payable for
life, with a period of 15 years certain, equal to 60% of his Monthly Pay If a
Participant continues employment and does not Separate from Service until after
the Participant’s Normal Retirement Date: a) the provisions of Section 4.3
herein shall apply and b) the period of 10 years certain (15 years certain in
the case of the CEO-Participant) shall be reduced by the number of years which
Participant works for the Company after his Normal Retirement Date. Thus, for
example purposes only, if a Participant other than the CEO-Participant works
4 years after the Normal Retirement Date, the Monthly Benefit calculated
according to Section 4.3 shall commence on the first day of the month following
Participant’s actual retirement date and payable for life, with a period of 6
years certain. If the Participant has less than 10 Years of Service upon his
Separation from Service at or after the Participant’s Normal Retirement Date,
the Monthly Benefit will be reduced by 10% for each Year of Service less than
10.
     4.2 Separation from Service Prior to Normal Retirement Date. A Participant
who Separates from Service at age 55 or later with at least 15 Years

5



--------------------------------------------------------------------------------



 



of Service, but prior to the Participant’s Normal Retirement Date, shall receive
an Early Retirement Benefit. The Early Retirement Benefit shall be a Monthly
Benefit commencing on the first day of the month following the Participant’s
Separation from Service and payable for life, with a period of 10 years certain,
equal to 35% of the Participant’s Monthly Pay multiplied by a fraction, the
numerator of which shall be the actual Years of Service (including fractional
years) with the Company and denominator of which shall be the number of Years of
Service (including fractional years) that the Participant would have completed
had he remained in continuous employment with the Company through the
Participant’s Normal Retirement Date; provided, however, the Early Retirement
Benefit of the CEO-Participant shall be a Monthly Benefit payable for life, with
a period of 15 years certain, equal to 60% of the CEO-Participant’s Monthly Pay
multiplied by a fraction, the numerator of which shall be the actual Years of
Service (including fractional years) with the Company and denominator of which
shall be the number of Years of Service (including fractional years) that the
CEO-Participant would have completed had he remained in continuous employment
with the Company through his Normal Retirement Date. The Monthly Benefit payable
as the Early Retirement Benefit will be further reduced to reflect the early
payment of the benefit prior to the Normal Retirement Date so that the monthly
payment is the Actuarial Equivalent of the monthly payment that would be paid at
the Participant’s Normal Retirement Date.
Except as provided in Sections 4.4 or 4.5, a Participant who Separates from
Service before attaining age 55 and completing 15 Years of Service shall not be
entitled to any benefits under this Plan.
     4.3 Separation from Service After Normal Retirement Date. In the event a
Participant Separates from Service after the Participant’s Normal Retirement
Date, the Participant’s Monthly Benefit shall be actuarially increased to the
Actuarial Equivalent of the Monthly Benefit commencing on the Participant’s
Normal Retirement Date.
     4.4 Disability Benefits. A Participant who becomes Permanently Disabled
prior to his Separation from Service and has at least 5 Years of Service with
the Company (“Disabled Participant”), shall receive a Monthly Benefit commencing
on the first day of the month following the Participant’s Normal Retirement Date
and payable for life, with a period of 10 years certain, equal to 35% of the
Participant’s Monthly Pay, as determined on the date of the Participant’s
Permanent Disability, multiplied by a fraction, the numerator of which shall be
the Participant’s actual Years of Service (including fractional years) with the
Company at the date of the Permanent Disability and the denominator of which
shall be the number of Years of Service (including fractional years) that the
Participant would have completed had he remained in continuous employment with
the Company through the Participant’s Normal Retirement Date; provided, however,
the disability benefit for the CEO-Participant shall be a Monthly Benefit
commencing on the first day of the month following the

6



--------------------------------------------------------------------------------



 



CEO-Participant’s Normal Retirement Date and payable for life, with a period of
15 years certain, equal to 60% of the CEO-Participant’s Monthly Pay, as
determined on the date of the CEO-Participant’s Permanent Disability, multiplied
by a fraction, the numerator of which shall be the CEO-Participant’s actual
Years of Service (including fractional years) with the Company at the date of
the Permanent Disability and the denominator of which shall be the number of
Years of Service (including fractional years) that the CEO-Participant would
have completed had he remained in continuous employment with the Company through
the CEO-Participant’s Normal Retirement Date. If a Participant continues in
employment with the Company after the Participant’s Normal Retirement Date and
becomes Permanently Disabled after the Normal Retirement Date but before his
Separation from Service, the Monthly Benefit shall begin the first day of the
month following the date Participant became Permanently Disabled, and the period
of 10 years certain (15 years certain in the case of the CEO-Participant) shall
be reduced by the number of years which Participant worked for the Company
beyond the Normal Retirement Date until he/she became Permanently Disabled.
Thus, for example purposes only, if a Participant (other than the
CEO-Participant) becomes Permanently Disabled while fully employed 3 years after
his Normal Retirement Date, he shall receive a Monthly Benefit beginning the
first day of the month following the date he became Permanently Disabled and
payable for life, with a period of 7 years certain.
     4.5 Benefit Following a Change In Control. If a Participant’s Separation
from Service (for reasons other than death, Permanent Disability, or Normal or
Early Retirement) occurs within two (2) years following a Change in Control, the
Company shall pay to the Participant in a single lump-sum payment within 75 days
of such termination, an amount equal to the Actuarial Equivalent value of the
Monthly Benefit that would have been paid at the Participant’s Normal Retirement
Date, using the Participant’s Monthly Pay at the time of termination, multiplied
by a fraction, the numerator of which shall be the actual Years of Service
(including fractional years) with the Company and the denominator of which shall
be the number of Years of Service (including fractional years) that the
Participant would have completed had he remained in continuous employment with
the Company through the Participant’s Normal Retirement Date.

7



--------------------------------------------------------------------------------



 



     4.6 Survivor Benefit.

  (a)   In the event a Participant dies while receiving benefits under the Plan
and prior to receiving 120 monthly payments (180 monthly payments in the case of
the CEO-Participant), the Monthly Benefit shall be continued to the
Participant’s named beneficiary for the balance of the 120 months (180 months in
the case of the CEO-Participant) remaining to be paid at the time of the
Participant’s death; provided, however, the 120 month term certain period
(180 months in the case of the CEO-Participant) shall be reduced as provided in
Section 4.1 if the Participant did not Separate from Service before his Normal
Retirement Date.     (b)   If a Participant dies while employed by the Company
and prior to the commencement of the payment of benefits under the Plan, the
Participant’s named beneficiary shall receive a Monthly Benefit equal to 35% of
the Participant’s Monthly Pay; provided, however, if the deceased Participant is
the CEO-Participant, the Monthly Benefit payable to such CEO-Participant’s named
beneficiary shall be equal to 60% of the CEO-Participant’s Monthly Pay. The
Monthly Benefit shall commence within 75 days of the Participant’s death and be
payable for 120 months (180 months in the case of the CEO-Participant);
provided, however, the 120 month term certain period (180 months in the case of
the CEO-Participant) shall be reduced as provided in Section 4.1 if the
Participant’s death should occur before his Normal Retirement Date.     (c)  
The Participant may designate a beneficiary or beneficiaries to receive any
benefits payable under this Plan after the death of the Participant. Such
designation, to be effective, shall be in writing, signed by the Participant and
delivered to the Committee before the Participant’s death. If a Participant
fails to name a beneficiary, or if all named beneficiaries predecease the
Participant, then the Participant’s named beneficiary shall be deemed to be the
person or persons surviving Participant in the first of the following classes in
which there is a survivor, share and share alike:

  (i)   The surviving spouse;     (ii)   The Participant’s children, except that
if any of the children predecease the Participant but leave issue surviving,
then such issue shall take by right of

8



--------------------------------------------------------------------------------



 



      representation the share their parent would have taken if living;    
(iii)   The personal representative (executor or administrator) of the
Participant’s estate.

  (d)   If the Participant’s beneficiary should die after the Participant but
before the complete distribution of the death benefit that such beneficiary is
entitled pursuant to the Plan, the balance of such benefit shall be paid to any
contingent beneficiary designated by the Participant in the beneficiary
designation on file with the Committee or, in the absence of the designation of
a contingent beneficiary, to the estate of the primary beneficiary.

     4.7 Payment of Benefits. Except as provided in Section 4.5, payment of
benefits shall be in equal monthly installments commencing on the first day of
the month following the date of payment specified by the Plan. If a Participant
does not satisfy the conditions of this Section 4, no benefit shall be payable
on the Participant’s account.
     4.8 Tax Withholding. The benefit payments under this Plan shall be subject
to all tax payment and withholding requirements of federal, state and local
laws, and the Company shall withhold from any benefit payment and remit to the
proper governmental agency, all income, FICA or other taxes that are required to
be withheld.
Section 5. Funding
This Plan shall be unfunded, except as specifically provided herein. The
Participants in this Plan shall be no more than general, unsecured creditors of
the Company with regard to the benefits payable pursuant to this Plan. The
Company may establish a trust to provide the benefits under this Plan. Such
trust shall be subject to all of the provisions of this Plan and shall be the
property of the Company, until distributed, and subject to the Company’s
general, unsecured creditors and judgment creditors. Such trust shall not be
deemed to be collateral security for fulfilling any obligation of the Company to
the Participants. The Company may also purchase insurance to fund the benefits
provided by the Plan. Such insurance shall be held by and be an asset of the
Company (or a trust described herein) and the Participant shall have no rights
with respect to such insurance.
Section 6. Claims Procedure
A Participant or Beneficiary who has not received benefits under the Plan that
such claimant believes should be paid shall make a claim for such benefits in

9



--------------------------------------------------------------------------------



 



accordance with the procedures of this Section. Upon receipt of a claim, the
Committee shall respond within ninety (90) days after receiving the claim. The
Committee may extend the reply period for an additional ninety (90) days for
reasonable cause.
Any Participant or Beneficiary whose claim for benefits under the Plan has been
denied by the Committee shall receive a written notice setting forth the
specific reasons for such denial, a specific reference to Plan provisions on
which such denial is based, a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, an explanation of the Plan’s
claims review procedure and the time limits applicable to such procedure, and a
statement of the claimant’s right to bring a civil action under Section 502(a)
of the Employee Retirement Income Security Act of 1974 (‘ERISA’). Thereafter,
upon the filing of a written request by such person no later than sixty
(60) days after receipt of the written notification of denial, any decision
resulting in a denial of a claim may be appealed to the Committee for a full
review. In conjunction with the appeal, a claimant or his duly authorized
representative may review pertinent documents and may submit written comments,
documents, records and other information relating to the claimant’s claim. The
Committee will also provide to the claimant, upon request and free of charge,
reasonable access to, and copies of all documents, records and other information
relevant (as defined in applicable ERISA regulations) to the claim for benefits.
A decision shall be made by the Committee not later than sixty (60) days after
the Plan’s receipt of a request for review unless the Committee notifies the
claimant, in writing, of special circumstances requiring an additional amount of
time for making the decision, but not to exceed sixty (60) additional days. The
notice of any extension shall set forth the special circumstances and the date
by which the Committee expects to render its decision. The decision by the
Committee on review shall be in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
and specific references to the pertinent Plan provisions on which the decision
is based. The decision shall also include a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claims for benefits and a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.
Section 7. Miscellaneous
     7.1 Nonalienation of Benefits. No benefit payable under this Plan shall be
subject at any time and in any manner, to alienation, sale, transfer,
assignment, pledge or encumbrance of any kind. No benefit provided by this Plan
shall, prior to actual payment, be subject to seizure or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a

10



--------------------------------------------------------------------------------



 



Participant or any other person, nor be transferable by operation of law in the
event of the Participant’s or any other person’s bankruptcy or insolvency.
     7.2 Amendment and Termination.
     (a) Amendment. The Board of the Company may at any time amend the Plan in
whole or in part; provided, however, that no amendment shall adversely affect
the right of a Participant or a Participant’s named beneficiary to a Monthly
Benefit to which a Participant was or would have been entitled if the
Participant’s employment was terminated immediately prior to the Plan amendment
or termination; provided, further, that no amendment shall change or accelerate
the payment date(s) for a Monthly Benefit except as may be permitted under
Section 409A of the Internal Revenue Code and the Income Tax Regulations and
Treasury guidance promulgated thereunder. The Plan may be amended at any time as
may be necessary or appropriate to reform the provisions of the Plan to comply
with the applicable requirements of Section 409A of the Internal Revenue Code or
the Income Tax Regulations and Treasury guidance thereunder to prevent the Plan
Benefit from being includable in any Participant’s gross income before being
paid pursuant to the Plan or otherwise subject to additional taxes and interest
penalties under Section 409A of the Internal Revenue Code.
     (b) Termination of Plan. The Board of the Company may at any time terminate
the Plan in its discretion provided that such termination is not made by the
Board proximate to a downturn in the financial health of the Company. The Board
of the Company may also terminate the Plan upon the occurrence of an event which
permits a termination of the Plan under Section 409A of the Internal Revenue
Code and the Income Tax Regulations promulgated thereunder, provided all
conditions and requirements under said Section 409A and the Income Tax
Regulations for such termination are satisfied, including the termination and
liquidation of other nonqualified deferred compensation arrangements maintained
by the Company as may be required by the Income Tax Regulations for such
termination. Upon any such termination, all Participants under the Plan shall be
paid an amount equal to the Actuarial Equivalent value of the Monthly Benefit
that would have been paid at the Participant’s Normal Retirement Date, using the
Participant’s Monthly Pay at the time of termination, multiplied by a fraction,
the numerator of which shall be the actual Years of Service (including
fractional years) with the Company and the denominator of which shall be the
number of Years of Service (including fractional years) that the Participant
would have completed had he remained in continuous employment with the Company
through the Participant’s Normal Retirement Date. Such amount shall be paid in a
single lump sum payment within such period of time as may be required under
Section 409A of the Internal Revenue Code and the Treasury Regulations thereto.
     7.3 Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Company
and any Participant, and nothing in this Plan shall be deemed to give a

11



--------------------------------------------------------------------------------



 



Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to discipline or discharge the
Participant at any time.
     7.4 Participation in Other Plans. Nothing contained in this Plan shall be
construed to alter, abridge, or in any manner affect the rights and privileges
of a Participant to participate in and be covered by any other retirement or
welfare benefit plan which the Company now or hereafter sponsors: provided,
however, in no event shall any amounts deferred under the Plan be considered as
compensation for purposes of determining benefits under the Company’s other
employee benefit plans unless the terms of such Plan expressly include such
deferrals or benefits as compensation.
     7.5 Incompetent Payee. In the event that it shall be found upon evidence
satisfactory to the Committee that any Participant or beneficiary to whom a
benefit is payable under this Plan is unable to care for his or her affairs
because of illness or accident, any payment due (unless prior claim therefor
shall have been made by a duly authorized guardian or other legal
representative) may be paid, upon appropriate indemnification of the Company and
the Committee, to the spouse or other person deemed by the Committee to have
incurred expense for such Participant or beneficiary. Any such payment shall be
a payment for the account of the Participant or beneficiary and shall be a
complete discharge of any liability of the Company therefor.
     7.6 Applicable Law. The Plan and all rights hereunder shall be governed by
the laws of Nebraska.

            Professional Veterinary Products, Ltd.
      By:   /s/ Steve Price         President                      By:   /s/ Tom
Latta, D.V.M.         Secretary           

12